DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 07/01/2021 in which claim 1-2 and 10-11 were amended has been entered of record.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1-9, the prior art does not teach or suggest either alone or in combination a nonvolatile memory system comprising: an operation cell array including a plurality of switching transistors, gate electrodes of the plurality of switching transistors connected to the second ends of the plurality of NAND strings, the plurality of switching transistors selectively summing a plurality of input currents based on the plurality of multiplication bits to output a plurality of output currents; and wherein the memory controller is further configured to transmit the multiplier data to the nonvolatile memory device and in combination with other limitations.
Regarding claims 10-20, the prior art does not teach or suggest either alone or in combination a nonvolatile memory system comprising: the memory cell array including a plurality of NAND strings storing multiplicand data, first ends of the plurality of NAND strings connected to a plurality of bitlines, second ends of the plurality of NAND strings outputting a plurality of multiplication bits corresponding to bitwise multiplication of the multiplicand data stored in the plurality of NAND strings and multiplier data loaded on the plurality of bitlines, the operation cell array including a plurality of switching transistors, gate electrodes of the plurality of switching transistors connected to the second ends of the plurality of NAND strings, the plurality of switching transistors selectively summing [[the]] a plurality of input currents based on the plurality of multiplication bits to output a plurality of output currents; and wherein the memory controller is further configured to transmit the multiplier data to the nonvolatile memory device and in combination with other limitations.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANTHAN TRAN/Primary Examiner, Art Unit 2825